 


 HJ 93 ENR: Approving the renewal of import restrictions contained in the Burmese Freedom and Democracy Act of 2003. 
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
One Hundred Tenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. J. RES. 93 
 
JOINT RESOLUTION 
Approving the renewal of import restrictions contained in the Burmese Freedom and Democracy Act of 2003.  
 
 
 
1.Renewal of import restrictions under the Burmese Freedom and Democracy Act of 2003 
(a)In generalCongress approves the renewal of the import restrictions contained in section 3(a)(1) of the Burmese Freedom and Democracy Act of 2003. 
(b)Rule of constructionThis joint resolution shall be deemed to be a renewal resolution for purposes of section 9 of the Burmese Freedom and Democracy Act of 2003. 
2.Certain COBRA feesSection 13031(j)(3)(B)(i) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(j)(3)(B)(i)) is amended by striking September 30, 2017 and inserting October 7, 2017.  
3.Time for payment of corporate estimated taxesThe percentage under subparagraph (C) of section 401(1) of the Tax Increase Prevention and Reconciliation Act of 2005 in effect on the date of the enactment of this Act is increased by 0.25 percentage points. 
4.Effective dateThis joint resolution and the amendments made by this joint resolution shall take effect on the date of the enactment of this joint resolution or July 26, 2008, whichever occurs first. 
 
Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
